Title: 25th.
From: Adams, John Quincy
To: 


       My Cousin and his mamma, went to Milton this afternoon. I went to see my Grandmamma. Miss N. Quincy, was here when I return’d: she proposes passing the week here. Two thousand pound, and an amiable disposition have not yet married her. It is strange how some girls, without either fortune, beauty, or any amiable qualities, have a talent at engaging a man’s affections, so as to escape, the name of an old maid, which next to death is most dreaded by a female: and yet others with every qualification of the heart, which could promise happiness to an husband, with sense, and fortune, are forced to enter the ridiculous sisterhood; but there is no accounting for the opinions and caprices of mankind; they must be taken as they are; for better, for worse.
       I read the beggar’s Opera, this evening, for the first time.... did not admire it.
      